Citation Nr: 0905230	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  02-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asthma, chronic 
coughing and shortness of breath as a result of asbestos 
exposure.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The November 2002 
rating decision, in pertinent part, denied claims for service 
connection for asthma and sleep apnea.  In December 2002, the 
Veteran submitted a notice of disagreement (NOD) for this 
denial.  However, the RO failed to provide him with a 
statement of the case (SOC) on these issues.  In January 
2006, the Board remanded these issues in accordance with the 
directives of Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Since that time, the 
RO issued an SOC in February 2008 which was perfected by the 
filing of a timely substantive appeal in March 2008.  
Therefore, these issues are properly before the Board.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold.

The Board has slightly recharacterized the issues on appeal, 
as shown above, to better reflect the Veteran's contentions 
and disability shown by the medical evidence.

The issues of entitlement to service connection for asthma, 
chronic coughing, and shortness of breath, as well as sleep 
apnea, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's record is silent for radiographic evidence of 
parenchymal lung disease or asbestosis. 

CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran has claimed, in general, that he has asbestosis 
and/or other respiratory disorders as a result of asbestos 
exposure during service.  As discussed in more detail in the 
Remand below, the claim for respiratory disorders other than 
asbestosis must be further developed.  However, to the extent 
the Veteran claims that he has asbestosis, that claim is 
denied.

There are no laws or regulations specifically dealing with 
asbestos and service connection.  However, the VA 
Adjudication Procedure Manual, M21-1 MR, and opinions of the 
Court and General Counsel provide guidance in adjudicating 
these claims.


In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

After reviewing the medical evidence, the Board finds that 
element (1) of Hickson has not been satisfied for this claim.  
That is, despite treatment during service and since for 
respiratory-related complaints, there is no competent 
evidence showing that the Veteran actually has asbestosis.  
The Veteran reported a history of asbestos exposure while 
performing boiler maintenance aboard the USS Midway from 1988 
to 1992.  Upon VA examination in 2001, the examiner simply 
diagnosed asbestos exposure by history, without providing a 
diagnosis of asbestosis.  See VA examination report, August 
17, 2001.  Private treatment reports chronicle continuing 
treatment for pulmonary disorders.  However, again, 
asbestosis has not been shown.  

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  It is 
clear from the evidence of record that the Veteran has a 
current diagnosis of a respiratory condition.  However, the 
Veteran's file is negative for medical evidence to 
demonstrate parenchymal lung disease or asbestosis.  Although 
some treatment reports note a history of asbestos exposure, 
that exposure in and of itself is not tantamount to a 
disability.

As a layman, the Veteran is competent to state that he has 
experienced, for example, shortness of breath and/or other 
respiratory-related symptoms (e.g., a chronic cough, etc.).  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  He has not, however, demonstrated the necessary 
medical expertise and/or training to make a diagnosis of an 
asbestos-related disorder. 

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

As such, the Board attaches the most probative value to the 
medical evidence which shows that although the Veteran has 
been treated for various pulmonary symptoms, a diagnosis of 
asbestosis has not been rendered.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for asbestosis.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in May 2001 and 
July 2002, as well as a supplemental letter dated February 
2006, satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Although complete VCAA notice was not provided until after 
the initial unfavorable RO decision, the Federal Circuit 
Court and Veterans Claims Court have since held that the VA 
can provide additional necessary notice subsequent to the 
initial RO adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the February 2006 notice was provided to the Veteran, 
the claim was readjudicated in a February 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded VA examination in August 2001 to obtain an 
opinion as to whether he has asbestosis.  As described above, 
this was not shown, and there is no competent medical 
evidence to the contrary. 


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for asbestosis is denied.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claims of entitlement to service connection for 
asthma, chronic cough, and shortness of breath and for sleep 
apnea.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Regarding the Veteran's claim for entitlement to service 
connection for asthma, chronic cough, and shortness of 
breath, the medical evidence shows such diagnoses and 
complaints. Although the Veteran was afforded VA examination 
in August 2001, the examiner did not provide an opinion as to 
whether any of the Veteran's respiratory disorders/complaints 
may be related to his period of active service, to include 
exposure to asbestos.


The Board notes that the Veteran reported a history of 
asbestos exposure while performing boiler maintenance aboard 
the USS Midway from 1988 to 1992.  Numerous service treatment 
records, as well as his personnel records, support this 
history.  Further, the Veteran's service treatment records 
note several complaints of chronic colds and coughing in 
service.  As such, the Veteran should be afforded a VA 
examination to determine whether his currently-diagnosed 
asthma is etiologically related to his period of active 
service, to include exposure to asbestos.

In addition, the Veteran has a diagnosis of sleep apnea, and 
he has also presented competent evidence that his current 
diagnosis of enuresis, documented repeatedly in service, may 
be a symptom of his sleep apnea.  See private treatment 
report, June 20, 2002.  The Veteran's service treatment 
records contain numerous complaints of, and treatment for, 
enuresis.  See service treatment records, May 20, 1988, 
December 27, 1988, January 31, 1989, March 2, 1989, October 
29, 1990, February 19, 1993, and February 19, 1993.  Further, 
although equivocal, an additional private treatment report 
indicated that the Veteran's history of working in the 
military, resulting in long hours of physical work and 
reduced sleep time, may have contributed in worsening his 
sleep disorder.   See private treatment report, November 19, 
2002.  Therefore, the Veteran should be afforded a VA 
examination to determine whether his currently-diagnosed 
sleep apnea is etiologically related to his period of active 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be scheduled for a VA examination to 
determine the etiology of his currently-
diagnosed sleep apnea.  The claims folder 
must be made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished, to include the private 
opinions dated June 20, 2002 and November 
19, 2002.  After examination and review of 
the claims folder, the examiner should 
address the following:

Is it at least as likely as not that 
the Veteran's sleep apnea is 
etiologically related to his period of 
active service?    

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.  The RO should arrange for the Veteran 
to be scheduled for a VA examination to 
determine the etiology of his currently-
diagnosed asthma.  The claims folder must 
be made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the examiner 
should address the following:

Is it at least as likely as not that 
the Veteran's asthma is etiologically 
related to his period of active 
service, to include exposure to 
asbestos while performing boiler 
maintenance aboard the USS Midway from 
1988 to 1992?    

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the issues 
remain denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue(s) on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


